 



Exhibit 10.1
DISTRIBUTION AGREEMENT
DATED AS OF DECEMBER 19, 2007
AMONG
QUANEX CORPORATION,
QUANEX BUILDING PRODUCTS LLC,
AND
QUANEX BUILDING PRODUCTS CORPORATION

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I      DEFINITIONS
    2  
ARTICLE II      PRELIMINARY TRANSACTIONS
    9  
Section 2.1      Business Separation
    9  
Section 2.2      Conveyancing and Assumption Agreements
    10  
Section 2.3      Governing Documents
    10  
Section 2.4      Issuance of Spinco Equity
    10  
Section 2.5      Other Agreements
    10  
Section 2.6      Transfers Not Effected Prior to the Distribution; Transfers
Deemed Effective as of the Distribution Date
    10  
Section 2.7      Allocation of Corporate Overhead
    11  
Section 2.8      Responsibility for Costs Associated with Conversion of Quanex
Convertible Debentures
    11  
ARTICLE III      THE DISTRIBUTION
    12  
Section 3.1      Record Date and Distribution Date
    12  
Section 3.2      The Agent
    12  
Section 3.3      The Distribution
    12  
Section 3.4      Actions in Connection with the Distribution
    12  
Section 3.5      Fractional Shares
    13  
Section 3.6      The Spinco Merger
    13  
ARTICLE IV      SURVIVAL AND INDEMNIFICATION
    14  
Section 4.1      Survival of Agreements
    14  
Section 4.2      Indemnification
    14  
Section 4.3      Procedures for Indemnification
    14  
Section 4.4      Reductions for Insurance Proceeds and Other Recoveries
    16  
Section 4.5      Specific Performance
    16  
Section 4.6      Remedies Exclusive
    17  
Section 4.7      Tax Treatment of Indemnity and Other Payments
    17  
Section 4.8      Survival of Indemnities
    17  
ARTICLE V      CERTAIN ADDITIONAL COVENANTS
    17  
Section 5.1      Notices to Third Parties
    17  
Section 5.2      Licenses and Permits
    17  

-i-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 5.3      Intercompany Agreements
    17  
Section 5.4      Further Assurances
    18  
Section 5.5      Guarantee Obligations, Liens and Other Obligations
    18  
Section 5.6      Insurance
    19  
Section 5.7      Cash Separation.
    21  
Section 5.8      The Merger
    22  
ARTICLE VI      ACCESS TO INFORMATION
    22  
Section 6.1      Provision of Corporate Records
    22  
Section 6.2      Access to Information
    22  
Section 6.3      Production of Witnesses
    23  
Section 6.4      Retention of Records
    24  
Section 6.5      Confidentiality
    24  
Section 6.6      Cooperation with Respect to Government Reports and Filings
    24  
Section 6.7      Tax Matters Agreement
    25  
ARTICLE VII      REPRESENTATIONS AND WARRANTIES
    25  
Section 7.1      No Representations or Warranties
    25  
Section 7.2      Operations, No Liabilities
    25  
Section 7.3      Solvency
    25  
Section 7.4      Organization, Good Standing, Authorization
    25  
Section 7.5      Financial Statements
    26  
ARTICLE VIII      MISCELLANEOUS
    26  
Section 8.1      Conditions to the Distribution
    26  
Section 8.2      Complete Agreement
    27  
Section 8.3      Expenses
    27  
Section 8.4      Governing Law
    27  
Section 8.5      Notices
    27  
Section 8.6      Amendment and Modification
    29  
Section 8.7      Successors and Assigns; No Third-Party Beneficiaries
    29  
Section 8.8      Counterparts
    30  

-ii-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
Section 8.9      Interpretation
    30  
Section 8.10      Severability
    30  
Section 8.11      References; Construction
    30  
Section 8.12      Termination
    30  
Section 8.13      Consent to Jurisdiction and Service of Process
    30  
Section 8.14      Waivers
    30  
Section 8.15      Specific Performance
    30  
Section 8.16      Waiver of Jury Trial
    31  
Section 8.17      Use of Name
    31  

-iii-

 

 



--------------------------------------------------------------------------------



 



DISTRIBUTION AGREEMENT
THIS DISTRIBUTION AGREEMENT, dated as of December 19, 2007, is among Quanex
Corporation, a Delaware corporation (“Quanex”), Quanex Building Products LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Quanex
(“Spinco”), and Quanex Building Products Corporation, a Delaware corporation and
a wholly-owned subsidiary of Spinco (“Spinco Sub”).
WHEREAS, the board of directors of Quanex has determined that it is appropriate
and desirable for Quanex to separate its building products divisions from
Quanex;
WHEREAS, prior to the Distribution Date, Quanex will, pursuant to this
Agreement, transfer or cause to be transferred to Spinco all of the Spinco
Assets, which represent substantially all of the assets comprising Quanex’s
building products divisions, and will assume all of the Spinco Liabilities, as
contemplated by this Agreement (the “Contribution”);
WHEREAS, after the Contribution and prior to the Distribution Date, Quanex may
cause one or more of members of the Spinco Group that are corporations to
convert into, merge with and into or otherwise transfer all of their assets,
subject to all of their liabilities, to limited liability companies, of which
Quanex or another member of the Spinco Group will be the sole member;
WHEREAS, either before or after the Distribution, Spinco will merge with and
into Spinco Sub (the “Spinco Merger”) pursuant to the Spinco Merger Agreement;
WHEREAS, on the Distribution Date and pursuant to the terms and conditions of
this Agreement, Quanex will distribute (the “Distribution”) to the holders as of
the Record Date of the outstanding common stock of Quanex, par value $0.50 per
share (“Quanex Common Stock”), for each share of Quanex Common Stock
outstanding, either (a) one unit of limited liability company interest (the
“Spinco Interest”) of Spinco (if the Spinco Merger occurs after the
Distribution) or (b) one share of Spinco Sub common stock (the “Spinco Sub
Common Stock”) (if the Spinco Merger occurs prior to the Distribution);
WHEREAS, following the Distribution and pursuant to the Merger Agreement, Gerdau
Delaware, Inc., a Delaware corporation and wholly-owned subsidiary of Gerdau
S.A., a corporation organized under the laws of the Federative Republic of
Brazil, will merge with and into Quanex (the “Merger”);
WHEREAS, for U.S. federal income Tax purposes, it is intended that the
Distribution and the Merger be treated as an integrated transaction in
redemption and disposition of the shares of Quanex Common Stock; and
WHEREAS, Quanex has filed with the SEC a Form 10 Registration Statement pursuant
to the Exchange Act in connection with the Distribution;
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

 

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly controls, is controlled by or is under common
control with, such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that for purposes of this Agreement, from and after the Distribution Date, no
member of the Quanex Group shall be deemed an Affiliate of any member of the
Spinco Group and no member of the Spinco Group shall be deemed an Affiliate of
any member of the Quanex Group.
“Agent” shall mean the distribution agent to be agreed to by Quanex and Spinco
to distribute the Spinco Interests or the shares of Spinco Sub Common Stock, as
the case may be, pursuant to the Distribution.
“Agreement” shall mean this Distribution Agreement.
“Assets” shall mean the Spinco Assets or the Quanex Assets, as the case may be.
“Business” shall mean the Spinco Business or the Quanex Business, as the case
may be.
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the City of New York are authorized or obligated
by law or executive order to close.
“Cash Inflows” shall mean the daily amount of all and any cash amounts
(including any cash received in respect of sales taxes) received by the Quanex
Group or received or passed to any member of the Quanex Group, during the
Separation Period.
“Cash Outflows” shall mean the daily amount of cash payments (including any cash
paid in respect of sales taxes) made by the Quanex Group, during the Separation
Period in discharging Qualifying Liabilities.
“Claims Administration” shall mean the processing of claims made under the
Policies, including the reporting of claims to the insurance carrier, management
and defense of claims, and providing for appropriate releases upon settlement of
claims.
“Claims Made Policies” shall have the meaning specified in Section 5.6(a).

 

2



--------------------------------------------------------------------------------



 



“Contribution” shall have the meaning specified in the Recitals hereof.
“Distribution” shall have the meaning specified in the Recitals hereof.
“Distribution Date” shall mean the date and time that the Distribution shall
become effective.
“Employee Matters Agreement” shall mean the Employee Matters Agreement of even
date herewith between Quanex and Spinco.
“Environmental Law” shall mean any Law or authorization concerning: (A) the
protection of the environment or natural resources, (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, indoor air, employee or public exposure, wetlands, pollution,
contamination or any injury or threat of injury to persons or property relating
to any Hazardous Substance.
“Exchange” shall mean the New York Stock Exchange.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations of the SEC promulgated thereunder.
“Form 10 Registration Statement” shall mean the Registration Statement on
Form 10 (or, if such form is not appropriate, the appropriate form pursuant to
the Exchange Act) to be filed by Spinco Sub with the SEC to effect the
registration of the Spinco Sub Common Stock pursuant to the Exchange Act in
connection with the Distribution or the Spinco Merger, as the case may be.
“Governmental Entity” shall mean any governmental or regulatory authority,
agency, commission, body or other governmental entity.
“Group” shall mean the Quanex Group or the Spinco Group, as the case may be.
“Hazardous Substance” shall mean any waste, pollutant, contaminant or hazardous,
toxic or deleterious substance or any substance that is listed, classified or
regulated pursuant to any Environmental Law or that could result in the
imposition of liability pursuant to any Environmental Law, including petroleum,
petroleum products, asbestos, asbestos-containing materials and polychlorinated
biphenyls.
“Indemnifiable Losses” shall mean all losses, Liabilities, damages, claims,
demands, judgments or settlements of any nature or kind, including all
reasonable costs and expenses (legal, accounting or otherwise as such costs are
incurred) relating thereto, suffered by an Indemnitee, including any reasonable
costs or expenses of enforcing any indemnity hereunder.
“Indemnifying Party” shall mean a Person that is obligated under this Agreement
to provide indemnification.
“Indemnitee” shall mean a Person that may seek indemnification under this
Agreement.
“Information” shall mean all records, books, contracts, instruments, computer
data and other data and information.

 

3



--------------------------------------------------------------------------------



 



“Law” or “Laws” shall mean any federal, state, local or foreign law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree, arbitration
award, agency requirement, license or permit of any Governmental Entity.
“Liability” or “Liabilities” shall mean any and all losses, claims, debts,
demands, actions, causes of action, suits, damages, liabilities and obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialities, indemnities and similar obligations, exonerations, covenants,
contracts, controversies, agreements, promises, doings, guarantees, make whole
agreements and similar obligations, whether absolute or contingent, matured or
unmatured, liquidated or unliquidated, accrued or unaccrued, direct or indirect,
known or unknown, whenever arising, and whether or not the same would properly
be reflected in books and records or financial statements prepared in accordance
with United States generally accepted accounting principles and including those
arising under any Law (including the costs and expenses of demands, assessments,
judgments, settlements and compromises relating thereto and attorney’s fees and
any and all costs and expenses, whatsoever reasonably incurred).
“Litigation Matters” shall mean actual, threatened or future litigation,
investigations, claims or other legal matters that have been or may be asserted
against, or otherwise adversely affect, Quanex and/or Spinco (or members of
either Group).
“Merger” shall have the meaning specified in the Recitals hereof.
“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated
November 18, 2007, as amended from time to time, among Quanex, Gerdau S.A. and
Gerdau Delaware, Inc.
“Merger Consideration” shall have the meaning set forth in the Merger Agreement.
“Occurrence Basis Policies” shall have the meaning specified in Section 5.6(a).
“Person” shall mean a natural person, corporation, company, partnership, limited
partnership, limited liability company or any other entity, including a
Governmental Entity.
“Policies” shall mean all insurance policies, insurance contracts and claim
administration contracts of any kind of Quanex and its Subsidiaries (including
members of the Spinco Group) and their predecessors which were or are in effect
at any time at or prior to the Distribution Date, including primary, excess and
umbrella, commercial general liability, fiduciary liability, product liability,
automobile, aircraft, property and casualty, business interruption, directors
and officers liability, employment practices liability, workers’ compensation,
and crime, errors and omissions policies, together with all rights, benefits and
privileges thereunder.
“Privileged Information” shall mean, with respect to either Group, Information
regarding a member of such Group, or any of its operations, Assets or
Liabilities (whether in documents or stored in any other form or known to its
employees or agents) that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine or another applicable
privilege, that a member of the other Group may come into possession of or
obtain access to pursuant to this Agreement or otherwise.

 

4



--------------------------------------------------------------------------------



 



“Qualifying Liabilities” shall mean all liabilities incurred by the Quanex
Business in the ordinary course, whether prior to or on the Distribution Date
and whether by the Quanex Group directly or though their agents.
“Quanex” shall have the meaning specified in the preamble hereof.
“Quanex Assets” shall mean, collectively, all of the right, title and interest
of Quanex and the Quanex Subsidiaries in all their respective assets and
properties, tangible or intangible, other than the Spinco Assets.
“Quanex Business” shall mean all of the businesses and operations conducted by
Quanex and the Quanex Subsidiaries (other than the Spinco Business) at any time,
whether prior to, on or after the Distribution.
“Quanex Common Stock” shall have the meaning specified in the Recitals hereof.
“Quanex Group” shall mean Quanex and the Quanex Subsidiaries.
“Quanex Indemnitees” shall mean Quanex, each person who is or becomes an
Affiliate of Quanex after the Distribution Date and each of their respective
present and former Representatives and each of the heirs, executors, successors
and assigns of any of the foregoing.
“Quanex Liabilities” shall mean, collectively, all Liabilities of Quanex and all
Liabilities of the Quanex Subsidiaries, including (i) the Liabilities of Quanex
under the Transaction Agreements and; provided that Quanex Liabilities shall not
include (x) the Spinco Liabilities and (y) Liabilities dealt with separately in
the other Transaction Agreements.
“Quanex Subsidiaries” shall mean the following entities:

  (a)  
MacSteel Atmosphere Annealing, Inc.;
    (b)  
MacSteel Monroe, Inc.;
    (c)  
Quanex Bar, Inc.;
    (d)  
Quanex Steel Inc.;
    (e)  
Quanex Solutions, Inc.;
    (f)  
Quanex Health Management Company, Inc.;
    (g)  
Quanex Nine, Inc.;
    (h)  
Quanex Ten, Inc.;
    (i)  
Quanex Eleven, Inc.; and
    (j)  
Quanex Twelve, Inc.

 

5



--------------------------------------------------------------------------------



 



“Record Date” shall mean the close of business on the date to be determined by
the Board of Directors of Quanex as the record date for determining stockholders
of Quanex entitled to receive the Distribution, which shall be the Effective
Date of the Merger (as defined in the Merger Agreement).
“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations of the SEC promulgated thereunder.
“Separation Period” means the period from November 1, 2007 to (and including)
the Distribution Date.
“Shares” means, in the case where the Spinco Interest is distributed to the
holders of shares of Quanex Common Stock in the Distribution, a fractional part
of the Spinco Interest, and in the case where shares of Spinco Sub Common Stock
is distributed in the Distributions, the shares of Spinco Sub Common Stock.
“Solvent” shall mean that, as of any date of determination, (i) the amount of
the “fair saleable value” of the assets of such Person will, as of such date,
exceed (A) the value of all “liabilities of such Person, including contingent
and other liabilities,” as of such date, as such quoted terms are generally
determined in accordance with applicable Laws governing determinations of the
insolvency of debtors, and (B) the amount that will be required to pay the
probable liabilities of such Person on its existing debts (including contingent
and other liabilities) as such debts become absolute and mature; (ii) such
Person will not have, as of such date, an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged following such date; and (iii) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature. For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged” and “able to pay its liabilities, including contingent and other
liabilities, as they mature” means that such Person will be able to generate
enough cash from operations, asset dispositions or refinancing, or a combination
thereof, to meet its obligations as they become due.
“Spinco” shall have the meaning specified in the Preamble hereof.
“Spinco Assets” shall mean, collectively, the right, title and interest of
Quanex and the Quanex Subsidiaries immediately prior to the Contribution in and
to:
(a) all real property and leasehold estate interests of Quanex used in the
Spinco Business, including the real property and leasehold estates described on
Schedule 1(a);
(b) all tangible property used primarily in conjunction with the Spinco
Business, including all surplus, materials, stock and inventory listed on
Schedule 1(b);

 

6



--------------------------------------------------------------------------------



 



(c) all contracts and instruments including those listed on Schedule 1(c), and
all rights thereunder, to the extent the same relate primarily to the Spinco
Business (collectively, the “Contracts”);
(d) all books and records (including those referred to in Section 6.1), files,
reports, intellectual property (including patents, trade secrets and copyrights,
but excluding those items of intellectual property set forth on Schedule 1(d)),
whether or not of a proprietary nature to the extent primarily related to the
Spinco Business;
(e) the rights of Spinco and its Subsidiaries under this Agreement and the other
Transaction Agreements;
(f) all accounts receivable, inventories, goodwill and other current assets
(other than cash and cash equivalents) attributable to the assets described in
paragraphs (a) through (e) above from and after the Distribution Date;
(g) cash and cash equivalents in the amount of (i) $20.9 million as at
November 1, 2007 plus or minus the amount of any net cash flow (if any)
generated by the Spinco Business during the Separation Period in accordance with
Section 5.7;
(h) the capital stock of the Spinco Subsidiaries; and
(i) the name and trademark “Quanex” and any similar names, service marks,
trademarks, trade names, identifying symbols, trade dress, logos, emblems, signs
or insignia related thereto or containing or comprising the foregoing, including
any name or mark confusingly similar thereto.
“Spinco Business” shall mean the building products business conducted by Quanex
through the Spinco Subsidiaries on the Distribution Date.
“Spinco Equity” means, with respect to Spinco, the Spinco Interest, and with
respect to Spinco Sub, the Spinco Sub Common Stock.
“Spinco Group” shall mean Spinco, Spinco Sub and the Spinco Subsidiaries.
“Spinco Indemnitees” shall mean Spinco and each person who is or becomes an
Affiliate of Spinco after the Distribution Date and each of their respective
present and former Representatives and each of the heirs, executors, successors
and assigns of any of the foregoing.
“Spinco Interests” shall have the meaning specified in the Recitals hereof.
“Spinco Liabilities” shall mean all Liabilities, whenever incurred or arising,
including, but not limited to Liabilities under or relating to any Environmental
Laws or any consultant, former employee or employee, that relate to the Spinco
Assets (including any contracts relating to the Spinco Business and any real
property and leasehold interests), or resulting from the operation of the Spinco
Business (and to the business currently or formerly conducted by Quanex or any
of the Spinco Group or any of the Affiliates of the foregoing relating to
Quanex’ building products division), as conducted at any time before, on or
after the Distribution Date but excluding (i) Liabilities dealt with separately
in the other Transaction Agreements and (ii) the corporate overhead expenses
referred to in Section 2.7.

 

7



--------------------------------------------------------------------------------



 




“Spinco Merger” shall have the meaning specified in the Recitals hereof.
“Spinco Merger Agreement” shall mean the Agreement and Plan of Merger to be
entered into by and between Spinco and Spinco Sub prior to the Distribution
Date.
“Spinco Sub” shall have the meaning specified in the Recitals hereof.
“Spinco Sub Common Stock” shall have the meaning specified in the Recitals
hereof.
“Spinco Subsidiaries” shall mean the following entities:
(a) Besten Equipment, Inc.;
(b) Mikron Industries, Inc. (including (A) Mikron Washington, LLC and VL
Investors I, LLC, the wholly-owned Subsidiaries of Mikron Industries, Inc., and
(B) Vinyl Link, LLC, the 49% subsidiary of VL Investors I, LLC);
(c) Nichols Aluminum, Inc. (including Nichols Aluminum-Alabama, Inc., the
wholly-owned Subsidiary of Nichols Aluminum, Inc.);
(d) Quanex Foundation;
(e) Quanex Homeshield, Inc. (including Colonial Craft, Inc. and Imperial
Products, Inc., the wholly-owned Subsidiaries of Quanex Homeshield, Inc.); and
(f) TruSeal Technologies, Inc. (including TruSeal Technologies, Ltd., the
wholly-owned Subsidiary of TruSeal Technologies, Inc.).
“Subsidiary” shall mean any entity, whether incorporated or unincorporated, of
which at least a majority of the securities or ownership interests having by
their terms voting power to elect a majority of the board of directors or other
persons performing similar functions is directly or indirectly owned or
controlled by such party or by one or more of its respective Subsidiaries.
“Surviving Entity” means Spinco prior to the Spinco Merger and Spinco Sub
following the Spinco Merger.
“Tax Matters Agreement” shall mean the Tax Matters Agreement of even date
herewith by and among Quanex, Spinco and Spinco Sub.
“Tax” or “Taxes” shall have the meaning set forth in the Tax Matters Agreement.
“Third-Party Claim” shall mean any claim, suit, derivative suit, arbitration,
inquiry, proceeding or investigation by or before any court, any governmental or
other regulatory or administrative agency or commission or any arbitration
tribunal asserted by a Person who or which is neither a party hereto nor an
Affiliate of a party hereto.

 

8



--------------------------------------------------------------------------------



 



“Transaction Agreements” shall mean this Agreement, the Employee Matters
Agreement, the Tax Matters Agreement and the Transition Services Agreement.
“Transition Services Agreement” shall mean the Transition Services Agreement of
even date herewith between Quanex and Spinco.
ARTICLE II
PRELIMINARY TRANSACTIONS
Section 2.1 Business Separation.
(a) On or prior to the Distribution Date, Quanex shall take or cause to be taken
all actions necessary to cause the transfer, assignment, delivery and conveyance
to the Surviving Entity all of the Spinco Assets, and the Surviving Entity
shall, and shall cause its applicable Subsidiaries to accept, assume and agree
to pay, perform and discharge all of the Spinco Liabilities, in accordance with
their respective terms. The Surviving Entity shall be responsible for all Spinco
Liabilities assumed by the Spinco Group, regardless of when or where such Spinco
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Distribution Date, regardless of where or
against whom such Spinco Liabilities are asserted or determined or whether
asserted or determined prior to the date hereof and regardless of whether
arising from or alleged to arise from negligence, recklessness, violation of
Law, fraud or misrepresentation by either the Quanex Group or the Spinco Group.
(b) The separation of the Quanex Assets and the Spinco Assets, as contemplated
by this Agreement, shall be effected in a manner that does not unreasonably
disrupt either the Quanex Business or the Spinco Business. Subject to
Section 2.6, to the extent the separation of any of the Assets cannot be
achieved in a reasonably practicable manner, the Surviving Entity and Quanex
will enter into appropriate arrangements regarding the shared Asset. Any costs
related to the use of a shared Asset that is not separated as of the
Distribution Date shall be allocated in a reasonable manner as agreed by Spinco
and Quanex.
(c) Subject to the provisions of this Agreement, on or prior to the Distribution
Date, Quanex and the Surviving Entity will use their commercially reasonable
efforts to amend all contractual arrangements between or among Quanex, the
Surviving Entity, their respective Affiliates and any other Person (other than
the Transaction Agreements and contractual arrangements relating to the
Distribution and the intercompany agreements discussed in Section 5.3) that
either (i) relate to the Quanex Business but relate predominantly to the Spinco
Business or (ii) relate solely to the Spinco Business, but, by their terms,
contain provisions relating to a member of the Quanex Group, so that, after the
Distribution Date, such contractual arrangements (x) will relate solely to the
Spinco Business and (y) will eliminate any provisions relating to a member of
the Quanex Group and, in either event, will inure to the benefit of the Spinco
Group on substantially the same economic terms as such arrangements exist as of
the date hereof. On or prior to the Distribution Date, Quanex and the Surviving
Entity will use their commercially reasonable efforts to amend all contractual
arrangements between or among Quanex, the Surviving Entity, their respective
Affiliates and any other Person (other than the contractual arrangements
relating to the Distribution) that either (i) relate to the Spinco Business but
relate predominantly to the Quanex Business or (ii) relate solely to the Quanex
Business, but, by their terms, contain provisions relating to a member of the
Spinco Group, so that, after the Distribution Date, such contractual
arrangements (x) will relate solely to the Quanex Business and (y) will
eliminate any provisions relating to a member of the Spinco Group and, in either
event, will inure to the benefit of the Quanex Group on substantially the same
economic terms as such arrangements exist as of the date hereof. If, in any
case, such amendment cannot be obtained, or if an attempted amendment thereof
would be ineffective or would adversely affect the rights of Quanex or the
Surviving Entity thereunder, Quanex and the Surviving Entity will, subject to
Section 2.6, cooperate in negotiating a mutually agreeable arrangement under
which Quanex or the Surviving Entity, as applicable, will obtain the benefits
and assume the obligations thereunder intended by this Agreement.

 

9



--------------------------------------------------------------------------------



 




Section 2.2 Conveyancing and Assumption Agreements. In connection with the
transfer of the Spinco Assets and the assumption of the Spinco Liabilities
contemplated by Section 2.1, Quanex and the Surviving Entity shall execute, or
cause to be executed by the appropriate entities, conveyancing and assumption
instruments in such forms as shall be reasonably acceptable to Quanex and the
Surviving Entity.
Section 2.3 Governing Documents. The governing documents of the Surviving Entity
immediately prior to the Distribution Date will be in the forms attached as
Exhibits A and B, respectively, which forms will be agreed to within twenty days
following the date of this Agreement.
Section 2.4 Issuance of Spinco Equity. Prior to the Distribution Date, the
parties hereto shall take all steps necessary so that the number of Shares of
Spinco Equity outstanding and held by Quanex shall equal 37,189,587, as adjusted
to reflect changes in the number of issued and outstanding shares of Quanex
immediately prior to the Distribution Date.
Section 2.5 Other Agreements. Each of Quanex and the Surviving Entity shall, on
or prior to the Distribution Date, enter into, and cause the appropriate members
of the Group of which it is a member to enter into, the other Transaction
Agreements.
Section 2.6 Transfers Not Effected Prior to the Distribution; Transfers Deemed
Effective as of the Distribution Date. To the extent that any transfers
contemplated by this Article II shall not have been consummated on or prior to
the Distribution Date, the parties hereto shall use their commercially
reasonable efforts to effect such transfers as promptly following the
Distribution Date as shall be practicable. Nothing herein shall be deemed to
require the transfer of any Assets or the assumption of any Liabilities which by
their terms or operation of law cannot be transferred or assumed; provided,
however, that Quanex and the Surviving Entity shall and shall cause their
respective Subsidiaries to use commercially reasonable efforts to obtain any
necessary consents or approvals for the transfer of all Assets and the
assumption of all Liabilities contemplated to be transferred or assumed pursuant
to this Article II. In the event that any such transfer of Assets or assumption
of Liabilities has not been consummated, effective on or before the Distribution
Date, the party retaining such Asset or Liability shall thereafter hold such
Asset in trust for the use and benefit of the party entitled thereto (at the
expense of the party entitled thereto) and retain such Liability for the account
of the party by whom such Liability is to be assumed pursuant hereto, and take
such other action as may be reasonably requested by the party to which such
Asset is to be transferred, or by whom such Liability is to be assumed, as the
case may be, in order to place such party, to the extent reasonably possible, in
the same position as would have existed had such Asset or Liability been
transferred or assumed as contemplated hereby. As and when any such Asset
becomes transferable or such Liability can be assumed, such transfer or
assumption shall be effected forthwith. Notwithstanding the date on which any
such Asset or Liability has been actually transferred or actually assumed, each
of Quanex and the Surviving Entity shall cooperate and use commercially
reasonable efforts to provide the economic and operational equivalent of an
assignment, transfer or assumption of such Asset or Liability as of the
Distribution Date. The Surviving Entity shall, or shall cause the applicable
Subsidiary to pay or reimburse the relevant member of the Quanex Group retaining
any such Liability for all amounts payable, paid, or incurred in connection with
such Liability and Quanex shall, or shall cause the applicable Subsidiary to pay
or reimburse the relevant member of the Spinco Group retaining any such
Liability for all amounts payable, paid or incurred in connection with such
Liability.

 

10



--------------------------------------------------------------------------------



 




Section 2.7 Allocation of Corporate Overhead. Quanex shall allocate to the
Surviving Entity, and shall cause the Surviving Entity to pay, an amount
calculated by Quanex to be the Surviving Entity’s corporate overhead expenses
incurred by Quanex for the Separation Period. The amount of such corporate
overhead expenses shall be $640,000 per month. Quanex shall be responsible for
paying such corporate overhead expenses as they become due regardless of whether
the asset associated with such expense is a Spinco Asset that is transferred to
Spinco in the Contribution.
Section 2.8 Responsibility for Costs Associated with Conversion of Quanex
Convertible Debentures. In conjunction with the anticipated conversion of
Quanex’ 2.5% Convertible Senior Debentures due 2034 (the “Debentures”) by the
holders thereof and any costs associated with the full satisfaction by Quanex of
the principal and premium of such Debentures following such conversion in cash
assuming, solely for purposes of calculating such costs, for those holders of
Debentures that have not converted their Debentures on or prior to the
Distribution Date, that (x) such Debentures convert into shares of Quanex Common
Stock as of the Distribution Date and (y) Quanex elects to satisfy the principal
and premium of such Debentures in cash), (the “Conversion Costs”),
notwithstanding anything herein to the contrary, the responsibility for
Conversion Costs shall be allocated between Quanex and the Surviving Entity as
follows:
(i) Quanex’ Responsibility for Conversion Costs. Quanex shall be responsible for
any and all Conversion Costs to the extent the amount of the Conversion Costs do
not exceed $275 million. If the Conversion Costs do not exceed $275 million,
Quanex shall pay to the Surviving Entity an amount equal to the amount by which
$275 million exceeds the amount of the Conversion Costs.
(ii) The Surviving Entity’s Responsibility for Conversion Costs. The Surviving
Entity shall be responsible for any and all Conversion Costs to the extent the
amount of the Conversion Costs exceeds $275 million. If the amount of the
Conversion Costs exceeds $275 million, the Surviving Entity shall pay to Quanex
an amount equal to the amount by which the amount of the Conversion Costs
exceeds $275 million.
Within 45 days after the Distribution Date, Quanex shall confirm to Spinco in
writing the actual amount of the Conversion Costs, providing reasonable
documentation to Spinco to support such amount. Spinco shall have 10 days
following receipt of such amount to review such amount and the supporting
documentation and raise any objections with Quanex regarding such amount. Within
5 Business Days following such 10-day period, either (a) Quanex shall pay to
Spinco the amount by which $275 million exceeds the amount of the Conversion
Costs or (b) Spinco shall pay to Quanex the amount by which the Conversion Costs
exceed $275 million, in each case in immediately available funds to an account
designated by the party to receive funds.

 

11



--------------------------------------------------------------------------------



 




ARTICLE III
THE DISTRIBUTION
Section 3.1 Record Date and Distribution Date. Subject to the satisfaction of
the conditions set forth in Section 8.1, the Board of Directors of Quanex,
consistent with Delaware law, shall establish the Record Date and the
Distribution Date and any appropriate procedures in connection with the
Distribution.
Section 3.2 The Agent. Prior to the Distribution Date, Quanex and the Surviving
Entity shall enter into an agreement with the Agent providing for, among other
things, the Distribution to the holders of Quanex Common Stock in accordance
with this Article III.
Section 3.3 The Distribution. Each holder of Quanex Common Stock on the Record
Date (or such holder’s designated transferee) will be allocated in the
Distribution one Share of Spinco Equity for each share of Quanex Common Stock
held by such stockholder. No action will be necessary for any stockholder of
Quanex to receive such Shares in the Distribution. The Surviving Entity will
issue to Quanex the number of Shares of Spinco Equity required so that the total
number of Shares of Spinco Equity held by Quanex immediately prior to the
Distribution is equal to the total number of Shares of Spinco Equity
distributable in the Distribution. The Agent shall hold a certificate
representing all of the Shares of Spinco Equity allocated to holders of Quanex
Common Stock in the Distribution. The Distribution shall be effective at
10:00 a.m. Central Time on the Distribution Date. The Distribution and the
Merger shall be effected such that the Merger Consideration and the Spinco
Equity to be distributed in the Distribution are distributed or paid, as the
case may be, to the same Quanex stockholder.
Section 3.4 Actions in Connection with the Distribution.
(a) Spinco shall file such amendments and supplements to the Form 10
Registration Statement as Quanex may reasonably request, and such amendments as
may be necessary in order to cause the same to become and remain effective as
required by Law, including filing such amendments and supplements to the Form 10
Registration Statement as may be required by the SEC or federal or state
securities laws. Spinco shall mail to the holders of Quanex Common Stock, at
such time on or prior to the Distribution Date as Quanex shall reasonably
determine, the information statement included in the Form 10 Registration
Statement, as well as any other information concerning Spinco, its business,
operations and management, the Contribution, the Distribution and such other
matters as Quanex shall reasonably determine are necessary and as may be
required by applicable Law.
(b) The Surviving Entity shall prepare and file, and shall use commercially
reasonable efforts to have approved and made effective, an application for the
original listing of the shares of Spinco Sub Common Stock to be distributed in
the Distribution or received in the Spinco Merger, as the case may be, on the
Exchange, subject to official notice of distribution.

 

12



--------------------------------------------------------------------------------



 




Section 3.5 Fractional Shares. Fractional Shares of Spinco Sub Common Stock will
not be distributed in the Distribution or the Spinco Merger, as applicable, nor
credited to book-entry accounts. The Agent shall (a) determine the number of
whole Shares and fractional Shares of Spinco Sub Common Stock allocable to each
holder of record or beneficial owner of Quanex Common Stock as of the close of
business on the Record Date, (b) aggregate all such fractional Shares into whole
Shares and sell the whole Shares of Spinco Sub Common Stock obtained thereby in
open market transactions at then prevailing prices on behalf of holders who
would otherwise be entitled to fractional Shares of Spinco Sub Common Stock, and
(c) distribute to each such holder, or for the benefit of each such beneficial
owner, such holder or owner’s ratable share of the net proceeds of such sale,
based upon the average gross selling price per Share of Spinco Sub Common Stock,
after making appropriate deductions for any amount required to be withheld for
Tax purposes. The Surviving Entity shall bear the cost of brokerage fees
incurred in connection with these sales of fractional Shares, which such sales
shall occur as soon after the Distribution Date as practicable and as determined
by the Agent. None of Quanex, the Surviving Entity or the Agent will guarantee
any minimum sale price for the fractional Shares of Spinco Sub Common Stock.
Neither the Surviving Entity nor Quanex will pay any interest on the proceeds
from the sale of fractional Shares. The Agent will have the sole discretion to
select the broker-dealers through which to sell the aggregated fractional Shares
and to determine when, how and at what price to sell such Shares.
Section 3.6 The Spinco Merger.
(a) The Spinco Merger may occur either before or after the Distribution, at the
election of Spinco and Spinco Sub. If the Spinco Merger occurs after the
Distribution, as a result of the Spinco Merger, the holders of Shares of Spinco
Interest will receive one share of Spinco Sub Common Stock for each Share of
Spinco Interests allocated to them in the Distribution. The Spinco Merger shall
be effective at as set forth in the certificate of merger filed with the
Delaware Secretary of State to effect the Spinco Merger.
(b) Prior to the Distribution Date, Spinco will deliver to the Agent for the
benefit of the holders of Quanex Common Stock on the Record Date (if the Spinco
Merger is effected prior to the Distribution) or the holders of the Shares of
the Spinco Interest (if the Spinco Merger is effected after the Distribution),
stock certificates, endorsed by Spinco in blank, representing all of the
outstanding Shares of Spinco Sub Common Stock then owned by Spinco. Spinco will
cause the transfer agent for the Spinco Sub Common Stock to credit the
appropriate class and number of such Shares of Spinco Sub Common Stock to book
entry accounts for each such holder or designated transferee of such holder. For
stockholders of Quanex who own Quanex Common Stock through a broker or other
nominee, their shares of Spinco Sub Common Stock will be credited to their
respective accounts by such broker or nominee.

 

13



--------------------------------------------------------------------------------



 



ARTICLE IV
SURVIVAL AND INDEMNIFICATION
Section 4.1 Survival of Agreements. All representations, warranties, covenants
and agreements of the parties hereto contained in this Agreement shall survive
the Distribution Date and remain in full force and effect in accordance with
their applicable terms.
Section 4.2 Indemnification.
(a) Except as specifically otherwise provided in the other Transaction
Agreements, the Surviving Entity shall indemnify, defend and hold harmless the
Quanex Indemnitees from and against all Indemnifiable Losses arising out of or
due to the failure of any member of the Spinco Group (i) to pay or satisfy any
Spinco Liabilities, whether such Indemnifiable Losses relate to events,
occurrences or circumstances occurring or existing, or whether such
Indemnifiable Losses are asserted, before, on or after the Distribution Date,
(ii) to cause the termination or substitution required by Section 5.5(a) to
occur by the Distribution Date or (iii) to perform any of its obligations under
this Agreement including any breach by the Surviving Entity of any
representation, warranty, covenant or other provision in this Agreement.
(b) Except as specifically otherwise provided in the other Transaction
Agreements, Quanex shall indemnify, defend and hold harmless the Spinco
Indemnitees from and against all Indemnifiable Losses arising out of or due to
the failure of any member of the Quanex Group (i) to pay or satisfy any Quanex
Liabilities, whether such Indemnifiable Losses relate to events, occurrences or
circumstances occurring or existing, or whether such Indemnifiable Losses are
asserted, before, on or after the Distribution Date, (ii) to transfer to the
Surviving Entity or any member of the Spinco Group all of the Spinco Assets,
(iii) to cause the termination or substitution required by Section 5.5(b) to
occur by the Distribution Date or (iv) to perform any of its obligations under
this Agreement including any breach by Quanex of any representation, warranty,
covenant or other provision in this Agreement.
(c) Notwithstanding anything to the contrary set forth herein, indemnification
relating to any arrangements between any member of the Quanex Group and any
member of the Spinco Group for the provision after the Distribution Date of
goods and services in the ordinary course shall be governed by the terms of such
arrangements and not by this Section or as otherwise set forth in this Agreement
and the other Transaction Agreements.
(d) Indemnification for matters subject to the Tax Matters Agreement is governed
by the terms, provisions and procedures of the Tax Matters Agreement and not by
this Article IV.
Section 4.3 Procedures for Indemnification.
(a) Quanex shall, and shall cause the other Quanex Indemnitees to, notify the
Surviving Entity in writing promptly (i) of any claim for indemnification for
which any Quanex Indemnitee intends to seek indemnification from the Surviving
Entity under this Agreement or (ii) after learning of any Third-Party Claim for
which any Quanex Indemnitee intends to seek indemnification from the Surviving
Entity under this Agreement. the Surviving Entity shall, and shall cause the
other Spinco Indemnitees to, notify Quanex in writing promptly (i) of any claim
for indemnification for which any Spinco Indemnitee intends to seek
indemnification from Quanex under this Agreement or (ii) after learning of any
Third-Party Claim for which any Spinco Indemnitee intends to seek
indemnification from Quanex under this Agreement. The failure of any Indemnitee
to give such notice shall not relieve any Indemnifying Party of its obligations
under this Article IV except to the extent that such Indemnifying Party is
actually prejudiced by such failure to give notice. Such notice shall describe
such indemnification claim or Third-Party Claim in reasonable detail considering
the Information provided to the Indemnitee and shall indicate the amount
(estimated if necessary) of the Indemnifiable Loss that has been claimed against
or may be sustained by such Indemnitee.

 

14



--------------------------------------------------------------------------------



 




(b) Except as otherwise provided in paragraph (c) of this Section 4.3, an
Indemnifying Party may, by notice to the Indemnitee and to Quanex, if the
Surviving Entity is the Indemnifying Party, or to the Indemnitee and the
Surviving Entity, if Quanex is the Indemnifying Party, at any time after receipt
by such Indemnifying Party of such Indemnitee’s notice of a Third-Party Claim,
undertake (itself or through another member of the Group of which the
Indemnifying Party is a member) the defense or settlement of such Third-Party
Claim, at such Indemnifying Party’s own expense and by counsel reasonably
satisfactory to the Indemnitee. If an Indemnifying Party undertakes the defense
of any Third-Party Claim, such Indemnifying Party shall control the
investigation and defense or settlement thereof, and the Indemnitee may not
settle or compromise such Third-Party Claim, except that such Indemnifying Party
shall not (i) require any Indemnitee, without its prior written consent, to take
or refrain from taking any action in connection with such Third-Party Claim, or
make any public statement, which such Indemnitee reasonably considers to be
against its interests, or (ii) without the prior written consent of the
Indemnitee and of Quanex, if the Indemnitee is a Quanex Indemnitee, or the
Indemnitee and of the Surviving Entity, if the Indemnitee is a Spinco
Indemnitee, consent to any settlement that does not include as a part thereof an
unconditional release of the relevant Indemnitees from Liability with respect to
such Third-Party Claim or that requires the Indemnitee or any of its
Representatives or Affiliates to make any payment that is not fully indemnified
under this Agreement or to be subject to any non-monetary remedy. Subject to the
Indemnifying Party’s control rights, as specified herein, the Indemnitees may
participate in such investigation and defense, at their own expense. Following
the provision of notices to the Indemnifying Party, until such time as an
Indemnifying Party has undertaken the defense of any Third-Party Claim as
provided herein, such Indemnitee shall control the investigation and defense or
settlement thereof, without prejudice to its right to seek indemnification
hereunder.
(c) If an Indemnitee reasonably determines that there may be legal defenses
available to it that are different from or in addition to those available to its
Indemnifying Party which make it inappropriate for the Indemnifying Party to
undertake the defense or settlement thereof, then such Indemnifying Party shall
not be entitled to undertake the defense or settlement of such Third-Party
Claim; and counsel for the Indemnifying Party shall be entitled to conduct the
defense of such Indemnifying Party and counsel for the Indemnitee (selected by
the Indemnitee) shall be entitled to conduct the defense of such Indemnitee, in
which case the reasonable fees, costs and expenses of such counsel for the
Indemnitee (but not more than one counsel reasonably satisfactory to the
Indemnifying Party) shall be paid by such Indemnifying Party, it being
understood that both such counsel shall cooperate with each other to conduct the
defense or settlement of such action as efficiently as possible.

 

15



--------------------------------------------------------------------------------



 



(d) In no event shall an Indemnifying Party be liable for the fees and expenses
of more than one counsel for all Indemnitees (in addition to local counsel and
its own counsel, if any) in connection with any one action, or separate but
similar or related actions, in the same jurisdiction arising out of the same
general allegations or circumstances of a Third-Party Claim.
(e) If the Indemnifying Party undertakes the defense or settlement of a
Third-Party Claim, the Indemnitee shall make available to the Indemnifying Party
and its counsel all information and documents reasonably available to it which
relate to any Third-Party Claim, and otherwise cooperate as may reasonably be
required in connection with the investigation, defense and settlement thereof,
subject to the terms and conditions of a mutually acceptable joint defense
agreement.
Section 4.4 Reductions for Insurance Proceeds and Other Recoveries. The amount
that any Indemnifying Party is or may be required to pay to any Indemnitee
pursuant to this Article IV shall be reduced (retroactively or prospectively) by
any insurance proceeds or other amounts actually recovered from third parties by
or on behalf of such Indemnitee in respect of the related Indemnifiable Losses
(net of retrospective premium adjustments, experience-based premium adjustments
or other costs to the Indemnifying Party). Notwithstanding the foregoing, it is
understood and agreed that the possibility that insurance proceeds may be
realized by the Indemnifying Party shall not delay payment or indemnification of
such Indemnifiable Losses by Indemnifying Party. All Indemnifiable Losses shall
be paid or reimbursed promptly upon determination; the Indemnifying Party shall
reimburse the other party in the amount of any insurance proceeds received on
account of the facts and circumstances resulting in such Indemnifiable Losses.
The Indemnifying Party shall act in good faith to pursue insurance proceeds
relating to the Indemnifiable Losses. The existence of a claim by an Indemnitee
for insurance or against a third party in respect of any Indemnifiable Loss
shall not, however, delay or reduce any payment pursuant to the indemnification
provisions contained herein and otherwise determined to be due and owing by an
Indemnifying Party. Rather the Indemnifying Party shall make payment in full of
such amount so determined to be due and owing by it and, if, and to the extent
that, there exists a claim against any third party (other than an insurer) in
respect of such Indemnifiable Loss, the Indemnitee shall assign such claim
against such third party to the Indemnifying Party or shall otherwise diligently
pursue such claim against its insurer. Notwithstanding any other provisions of
this Agreement, it is the intention of the parties hereto that no insurer or any
other third party shall be (i) entitled to a benefit it would not be entitled to
receive in the absence of the foregoing indemnification provisions or
(ii) relieved of the responsibility to pay any claims for which it is obligated.
If an Indemnitee shall have received the payment required by this Agreement from
an Indemnifying Party in respect of any Indemnifiable Losses and shall
subsequently actually receive insurance proceeds or other amounts in respect of
such Indemnifiable Losses, then such Indemnitee shall hold such insurance
proceeds in trust for the benefit of such Indemnifying Party and shall pay to
such Indemnifying Party a sum equal to the amount of such insurance proceeds or
other amounts actually received, up to the aggregate amount of any payments
received from such Indemnifying Party pursuant to this Agreement in respect of
such Indemnifiable Losses.
Section 4.5 Specific Performance. The parties hereby acknowledge and agree that
the failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Contribution and the Distribution, will cause irreparable
injury to the other party for which damages, even if available, will not be an
adequate remedy. Accordingly, each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder.

 

16



--------------------------------------------------------------------------------



 




Section 4.6 Remedies Exclusive. The remedies provided in this Article IV shall
be the exclusive remedies of the parties with respect to a claim for
Indemnifiable Losses hereunder or any other claim with respect to this
Agreement.
Section 4.7 Tax Treatment of Indemnity and Other Payments. For all Tax purposes,
the parties agree to treat any payment to the other party required by this
Agreement as either a contribution by Quanex to Spinco or a distribution by
Spinco to Quanex, as the case may be, occurring immediately prior to the
Distribution, except as otherwise mandated by applicable Law.
Section 4.8 Survival of Indemnities. The obligations of each of Quanex and the
Surviving Entity under this Article IV shall survive the sale or other transfer
by it of any of its assets or business or the assignment by it of any of its
Liabilities, with respect to any Indemnifiable Loss of the other related to such
assets, business or Liabilities.
ARTICLE V
CERTAIN ADDITIONAL COVENANTS
Section 5.1 Notices to Third Parties. In addition to the actions described in
Section 5.2, the members of the Quanex Group and the members of the Spinco Group
shall cooperate to make all other filings and give notice to and obtain consents
from all third parties that may reasonably be required to consummate the
transactions contemplated by this Agreement and the other Transaction
Agreements, including to cause a member of the Spinco Group to succeed Quanex as
operator of any of the Spinco Assets (both of record and under contractual
arrangements).
Section 5.2 Licenses and Permits. Each party hereto shall cause the appropriate
members of its Group to prepare and file with the appropriate licensing and
permitting authorities applications for the transfer or issuance, as may be
necessary or advisable in connection with the transactions contemplated by this
Agreement and the other Transaction Agreements, to its Group of all material
governmental licenses and permits required for the members of its Group to
operate its Business after the Distribution Date. The members of the Spinco
Group and the members of the Quanex Group shall cooperate and use commercially
reasonable efforts to secure the transfer or issuance of the licenses and
permits.
Section 5.3 Intercompany Agreements. All contracts, licenses, agreements,
commitments and other arrangements, formal and informal, between any member of
the Quanex Group, on the one hand, and any member of the Spinco Group, on the
other hand, in existence as of the Distribution Date, pursuant to which any
member of either Group makes payments in respect of Taxes to any member of the
other Group or provides to any member of the other Group goods or services
(including management, administrative, legal, financial, accounting, data
processing, insurance and technical support), or the use of any Assets of any
member of the other Group, or the secondment of any employee, or pursuant to
which rights, privileges or benefits are afforded to members of either Group as
Affiliates of the other Group, shall terminate as of the close of business on
the day prior to the Distribution Date, except as specifically provided in this
Agreement or the other Transaction Agreements. From and after the Distribution
Date, no member of either Group shall have any rights under any such contract,
license, agreement, commitment or arrangement with any member of the other
Group, except as specifically provided in this Agreement or the other
Transaction Agreements. Each intercompany account between any member of the
Quanex Group, on the one hand, and any member of the Spinco Group, on the other
hand, as of October 31, 2007 shall be satisfied or settled in the equity
accounts of the relevant members of the Spinco Group and the Quanex Group no
later than the Distribution Date (unless previously satisfied in accordance with
its terms). All intercompany balances created in the ordinary course of business
in the Separation Period shall be settled in accordance with Section 5.7 below.

 

17



--------------------------------------------------------------------------------



 




Section 5.4 Further Assurances. In addition to the actions specifically provided
for elsewhere in this Agreement, each of the parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable laws, regulations and agreements to consummate and make
effective the transactions contemplated by this Agreement and the other
Transaction Agreements. Without limiting the foregoing, each party hereto shall
cooperate with the other party, and execute and deliver, or use commercially
reasonable efforts to cause to be executed and delivered, all instruments, and
to make all filings with, and to obtain all consents, approvals or
authorizations of, any governmental or regulatory authority or any other Person
under any permit, license, agreement, indenture or other instrument, and take
all such other actions as such party may reasonably be requested to take by any
other party hereto from time to time, consistent with the terms of this
Agreement and the other Transaction Agreements, in order to effectuate the
provisions and purposes of this Agreement.
Section 5.5 Guarantee Obligations, Liens and Other Obligations.
(a) Quanex and the Surviving Entity shall use their commercially reasonable
efforts, and shall cause their respective Groups to use their commercially
reasonable efforts: (x) to terminate, or to cause a member of the Spinco Group
to be substituted in all respects for any member of the Quanex Group in respect
of, all obligations of any member of the Quanex Group under any Spinco
Liabilities for which such member of the Quanex Group may be liable, as
guarantor, original tenant, primary obligor or otherwise, and (y) to terminate,
or to cause Spinco Assets to be substituted in all respects for any Quanex
Assets in respect of, any liens or encumbrances on Quanex Assets which are
securing any Spinco Liabilities. If such a termination or substitution is not
effected by the Distribution Date, without the prior written consent of Quanex,
from and after the Distribution Date, the Surviving Entity shall not, and shall
not permit any member of the Spinco Group to, renew or extend the term of,
increase its obligations under, or transfer to a third party, any loan, lease,
contract or other obligation for which a member of the Quanex Group is or may be
liable or for which any Quanex Asset is or may be encumbered unless all
obligations of the Quanex Group and all liens and encumbrances on any Quanex
Asset with respect thereto are thereupon terminated by documentation reasonably
satisfactory in form and substance to Quanex.

 

18



--------------------------------------------------------------------------------



 



(b) Quanex and the Surviving Entity shall use their commercially reasonable
efforts, and shall cause their respective Groups to use their commercially
reasonable efforts: (x) to terminate, or to cause a member of the Quanex Group
to be substituted in all respects for any member of Spinco Group in respect of,
all obligations of any member of the Spinco Group under any Quanex Liabilities
for which such member of the Spinco Group may be liable, as guarantor, original
tenant, primary obligor or otherwise, and (y) to terminate, or to cause Quanex
Assets to be substituted in all respects for any Spinco Assets in respect of,
any liens or encumbrances on Spinco Assets which are securing any Quanex
Liabilities. If such a termination or substitution is not effected by the
Distribution Date, without the prior written consent of the Surviving Entity,
from and after the Distribution Date, Quanex shall not, and shall not permit any
member of the Quanex Group to, renew or extend the term of, increase its
obligations under, or transfer to a third party, any loan, lease, contract or
other obligation for which a member of the Spinco Group is or may be liable or
for which any Spinco Asset is or may be encumbered unless all obligations of the
Spinco Group and all liens and encumbrances on any Spinco Asset with respect
thereto are thereupon terminated by documentation reasonably satisfactory in
form and substance to Spinco.
Section 5.6 Insurance.
(a) Rights Under Policies. Notwithstanding any other provision of this
Agreement, from and after the Distribution Date, the Surviving Entity and the
Spinco Subsidiaries will have no rights with respect to any Policies, except
that (i) Quanex will use commercially reasonable efforts to assist the Surviving
Entity in asserting claims for any loss, liability or damage with respect solely
to the Spinco Assets or Spinco Liabilities under Policies with third-party
insurers which are “occurrence basis” insurance policies (“Occurrence Basis
Policies”) arising out of insured incidents occurring from the date coverage
thereunder first commenced until the Distribution Date to the extent that the
terms and conditions of any such Occurrence Basis Policies and agreements
relating thereto so allow and (ii) Quanex will use commercially reasonable
efforts to assist the Surviving Entity to continue to prosecute claims with
respect solely to Spinco Assets or Spinco Liabilities properly asserted with an
insurer prior to the Distribution Date under Policies with third-party insurers
which are insurance policies written on a “claims made” basis (“Claims Made
Policies”) arising out of insured incidents occurring from the date coverage
thereunder first commenced until the Distribution Date to the extent that the
terms and conditions of any such Claims Made Policies and agreements relating
thereto so allow; provided, that in the case of both clauses (i) and (ii) above,
(A) all of Quanex’s and each Quanex Subsidiary’s reasonable costs and expenses
incurred in connection with the foregoing are promptly paid by the Surviving
Entity, (B) Quanex and the Quanex Subsidiaries may, at any time, without
Liability or obligation to the Surviving Entity or any Spinco Subsidiary (other
than as set forth in Section 5.6(c)), amend, commute, terminate, buy-out,
extinguish liability under or otherwise modify any Occurrence Basis Policies or
Claims Made Policies (and such claims shall be subject to any such amendments,
commutations, terminations, buy-outs, extinguishments and modifications), and
(C) any such claim will be subject to all of the terms and conditions of the
applicable Policy. Quanex’s obligation to use commercially reasonable efforts to
assist the Surviving Entity in asserting claims under applicable Policies will
include using commercially reasonable efforts in assisting the Surviving Entity
to establish its right to coverage under such Policies (so long as all of
Quanex’s reasonable costs and expenses in connection therewith are promptly paid
by Spinco). In the event that the terms and conditions of any Policy do not
allow the Surviving Entity the right to assert or prosecute a claim as set forth
in clause (i) or (ii) above, then in such case, Quanex shall use commercially
reasonable efforts to pursue such claim under such Policy and the Surviving
Entity shall promptly pay all of Quanex’s and each Quanex Subsidiary’s
reasonable costs and expenses incurred in connection therewith.

 

19



--------------------------------------------------------------------------------



 




(b) Assistance by Quanex. Until the first anniversary of the Distribution Date,
Quanex will use commercially reasonable efforts to assist the Surviving Entity
in connection with any efforts by the Surviving Entity to acquire insurance
coverage with respect to the Spinco Business for incidents occurring prior to
the Distribution Date; as described in Section 5.6(a) hereof, provided, that all
of Quanex’s reasonable costs and expenses incurred in connection with the
foregoing are promptly paid by the Surviving Entity.
(c) Quanex Actions. In the event that after the Distribution Date, Quanex or any
Quanex Subsidiary proposes to amend, commute, terminate, buy-out, extinguish
liability under or otherwise modify any Policies under which the Surviving
Entity has rights to assert claims pursuant to Section 5.6(a) in a manner that
would adversely affect any such rights of the Surviving Entity (i) Quanex will
give the Surviving Entity prior written notice thereof (it being understood that
the decision to take any such action will be in the sole discretion of Quanex)
and (ii) Quanex will pay to the Surviving Entity its equitable share (which
shall be determined by Quanex in good faith based on the amount of premiums paid
or allocated to the Spinco Business in respect of the applicable Policy) of any
net proceeds actually received by Quanex from the insurer under the applicable
Policy as a result of such action by Quanex (after deducting Quanex’s reasonable
costs and expenses incurred in connection with such action). The Tax treatment
of any such payments to Spinco by Quanex shall be handled in accordance with
Section 4.7.
(d) Administration. From and after the Distribution Date:
(i) Quanex or a Quanex Subsidiary, as appropriate, will be responsible for the
Claims Administration with respect to claims of Quanex and the Quanex
Subsidiaries under the Policies; and
(ii) the Surviving Entity or a Spinco Subsidiary, as appropriate, will be
responsible for the Claims Administration with respect to claims of the
Surviving Entity and the Spinco Subsidiaries under the Policies.
(e) Insurance Premiums. Subject to clause (B) of the proviso to Section 5.6(a),
from and after the Distribution Date, Quanex will pay, if so directed by the
Surviving Entity, all premiums (retrospectively-rated or otherwise) as required
under the terms and conditions of the respective Policies in respect of periods
prior to the Distribution Date, whereupon the Surviving Entity will upon the
request of Quanex, promptly reimburse Quanex for that portion of such premiums
paid by Quanex as are reasonably determined by Quanex (and reasonably approved
by Spinco) to be attributable to the Spinco Business.
(f) Agreement for Waiver of Conflict and Shared Defense. In the event that a
Policy provides coverage for both Quanex and/or a Quanex Subsidiary, on the one
hand, and the Surviving Entity and/or a Spinco Subsidiary, on the other hand,
relating to the same occurrence or claim, Quanex and the Surviving Entity agree
to defend jointly and to waive any conflict of interest necessary to the conduct
of that joint defense.

 

20



--------------------------------------------------------------------------------



 




(g) Nothing in this Section 5.6 will be construed to limit or otherwise alter in
any way the indemnity obligations of the parties to this Agreement, including
those created by this Agreement.
Section 5.7 Cash Separation.
(a) During the Separation Period, Quanex covenants, represents and warrants with
the Surviving Entity that separate and independent bank accounts (the “Quanex
Accounts”) or ledgers for the Quanex Business have and will be operated by, or,
as applicable, on behalf of, Quanex and maintained in accordance with Quanex’
normal practice and such records and bank accounts shall be capable of
evidencing, on a daily basis, all Cash Inflows and Cash Outflows of the Quanex
Business during the Separation Period.
(b) During the Separation Period, the Surviving Entity covenants, represents and
warrants with Quanex that separate and independent bank accounts (the “Spinco
Accounts”) or ledgers for the Spinco Business have and will be operated by, or,
as applicable, on behalf of, the Surviving Entity and maintained in accordance
with normal practice.
(c) During the Separation Period, to the extent practicable, Quanex shall
discharge Liabilities incurred by the Quanex Business with cash amounts held in
the Quanex Accounts, and the Surviving Entity shall discharge Liabilities
incurred by the Spinco Business with cash amounts held in the Spinco Accounts.
Within ten days following the end of each calendar month during the Separation
Period, Quanex and the Surviving Entity shall settle the net amount of any
Liabilities paid for by the other during the previous calendar month. A final
settlement between Quanex and the Surviving Entity of the net amount of any
Liabilities paid for by the other in the calendar month including the
Distribution Date shall be made prior to the Distribution.
(d) During the Separation Period, Quanex covenants, represents and warrants with
the Surviving Entity and the Surviving Entity covenants, represents and warrants
with Quanex that no intercompany receivable or payable has or shall be created
other than in the ordinary course of business at the then applicable current
market prices and on terms no less favorable than could be obtained from a
third-party in the ordinary course of business.
(e) From and after the Distribution Date, no employee of the:
(i) Spinco Group shall have any authority to access or control any ledgers or
bank accounts of the Quanex Group; and
(ii) Quanex Group shall have any authority to access or control any ledgers or
bank accounts of the Spinco Group.
(f) Within ten Business Days from the Distribution Date, Quanex and Spinco shall
prepare and send to the other statements showing ledgers, records and bank
accounts which clearly evidence, on a daily basis and during the Separation
Period:

 

21



--------------------------------------------------------------------------------



 



(i) in respect of the Quanex Group all Cash Inflows and Cash Outflows of the
Quanex Business; and
(ii) in respect of the Spinco Group all cash inflows and cash outflows of the
Spinco Business.
Section 5.8 The Merger. Quanex agrees that it will complete the Merger promptly
following the Distribution and in no case later than the date that the
Distribution takes place. For U.S. federal income tax purposes, the parties will
treat the Distribution and the Merger as a part of a single integrated
transaction in redemption and disposition of the shares of Quanex Common Stock.
ARTICLE VI
ACCESS TO INFORMATION
Section 6.1 Provision of Corporate Records. Prior to or as promptly as
practicable after the Distribution Date, Quanex shall deliver or make available
to the Surviving Entity all corporate books and records of the Spinco Group in
its possession and complete and accurate copies of all relevant portions of all
corporate books and records of the Quanex Group relating directly and
predominantly to the Spinco Assets, the Spinco Business, or the Spinco
Liabilities. Quanex may retain complete and accurate copies of such books and
records. From and after the Distribution Date, all such books, records and
copies shall be the property of the Surviving Entity. Prior to or as promptly as
practicable after the Distribution Date, the Surviving Entity shall deliver or
make available to Quanex all corporate books and records of the Quanex Group in
its possession and complete and accurate copies of all relevant portions of all
corporate books and records of the Spinco Group relating directly and
predominantly to the Quanex Assets, the Quanex Business, or the Quanex
Liabilities. The Surviving Entity may retain complete and accurate copies of
such books and records. From and after the Distribution Date, all such books,
records and copies shall be the property of Quanex. The costs and expenses
incurred in the provision of records or other information to a party shall be
paid for (including reimbursement of costs incurred by the receiving party) by
the delivering party.
Section 6.2 Access to Information. From and after the Distribution Date, each of
Quanex and the Surviving Entity shall afford to the other and to the other’s
Representatives reasonable access and duplicating rights during normal business
hours to all Information within the possession or control of such party’s Group
relating to the other party’s Group’s pre-Distribution business, Assets or
Liabilities or relating to or arising in connection with the relationship
between the Groups on or prior to the Distribution Date, to the extent such
access is reasonably required for a reasonable purpose, subject to the
provisions below regarding Privileged Information. Without limiting the
foregoing, Information may be requested under this Section 6.2 for audit,
accounting, regulatory, claims and litigation purposes, as well as for purposes
of fulfilling disclosure and reporting obligations.
In furtherance of the foregoing:
(a) Each party hereto acknowledges that: (i) each of Quanex and the Surviving
Entity (and the members of the Quanex Group and the Spinco Group, respectively)
has or may obtain Privileged Information; (ii) there are and/or may be a number
of Litigation Matters affecting each or both of Quanex and the Surviving Entity;
(iii) both Quanex and the Surviving Entity have a common legal interest in
Litigation Matters, in the Privileged Information and in the preservation of the
confidential status of the Privileged Information, in each case relating to the
pre-Distribution business of the Quanex Group or the Spinco Group or relating to
or arising in connection with the relationship between the Groups on or prior to
the Distribution Date; and (iv) both Quanex and the Surviving Entity intend that
the transactions contemplated hereby and by the other Transaction Agreements and
any transfer of Privileged Information in connection therewith shall not operate
as a waiver of any potentially applicable privilege.

 

22



--------------------------------------------------------------------------------



 



(b) Each of Quanex and the Surviving Entity agrees, on behalf of itself and each
member of the Group of which it is a member, not to disclose or otherwise waive
any privilege attaching to any Privileged Information relating to the
pre-Distribution business of the other Group or relating to or arising in
connection with the relationship between the Groups on or prior to the
Distribution Date, without providing prompt written notice to and obtaining the
prior written consent of the other, which consent shall not be unreasonably
withheld; provided, however, that Quanex and the Surviving Entity shall not be
required to give any such notice or obtain any such consent and may make such
disclosure or waiver with respect to Privileged Information if such Privileged
Information relates solely to the pre-Distribution business of the Quanex Group
in the case of Quanex or the Spinco Group in the case of the Surviving Entity.
In the event of a disagreement between any member of the Quanex Group and any
member of the Spinco Group concerning the reasonableness of withholding such
consent, no disclosure shall be made prior to a resolution of such disagreement
by a court of competent jurisdiction, provided that the limitations in this
sentence shall not apply in the case of disclosure required by Law.
(c) Upon any member of the Quanex Group or any member of the Spinco Group
receiving any subpoena or other compulsory disclosure notice from a court, other
governmental agency or otherwise which requests disclosure of Privileged
Information, in each case relating to pre-Distribution business of the Spinco
Group or the Quanex Group, respectively, or relating to or arising in connection
with the relationship between the Groups on or prior to the Distribution Date,
the recipient of the notice shall promptly provide to the other Group (following
the notice provisions set forth herein) a copy of such notice, the intended
response, and all materials or information relating to the other Group that
might be disclosed. In the event of a disagreement as to the intended response
or disclosure, unless and until the disagreement is resolved by a court of
competent jurisdiction as provided in paragraph (b) of this Section, each of
Quanex and the Surviving Entity shall cooperate to assert all defenses to
disclosure claimed by either party’s Group, and shall not disclose any disputed
documents or information until all legal defenses and claims of privilege have
been finally determined, except as otherwise required by a court order requiring
such disclosure.
Section 6.3 Production of Witnesses. Subject to Section 6.2, after the
Distribution Date, each of Quanex and the Surviving Entity shall, and shall
cause each member of its respective Group to make available to the Surviving
Entity or Quanex or any member of the Spinco Group or of the Quanex Group, as
the case may be, upon written request, such Group’s directors, officers,
employees and agents as witnesses to the extent that any such Person may
reasonably be required in connection with any Litigation Matters, administrative
or other proceedings in which the requesting party may from time to time be
involved and relating to the pre-Distribution business of the Quanex Group or
the Spinco Group or relating to or in connection with the relationship between
the Groups on or prior to the Distribution Date. The costs and expenses incurred
in the provision of such witnesses shall be paid by the party requesting the
availability of such persons.

 

23



--------------------------------------------------------------------------------



 




Section 6.4 Retention of Records. Except as otherwise agreed in writing, or as
otherwise provided in the other Transaction Agreements, each of Quanex and the
Surviving Entity shall, and shall cause the members of the Group of which it is
a member to, retain all Information in such party’s Group’s possession or under
its control, relating directly and predominantly to the pre-Distribution
business, Assets or Liabilities of the other party’s Group until such
Information is at least ten years old or until such later date as may be
required by Law, except that if, prior to the expiration of such period, any
member of either party’s Group wishes to destroy or dispose of any such
Information that is at least three years old, prior to destroying or disposing
of any of such Information, (a) the party whose Group is proposing to dispose of
or destroy any such Information shall provide no less than 30 days’ prior
written notice to the other party, specifying the Information proposed to be
destroyed or disposed of, and (b) if, prior to the scheduled date for such
destruction or disposal, the other party requests in writing that any of the
Information proposed to be destroyed or disposed of be delivered to such other
party, the party whose Group is proposing to dispose of or destroy such
Information promptly shall arrange for the delivery of the requested Information
to a location specified by, and at the expense of, the requesting party.
Section 6.5 Confidentiality. Subject to Section 6.2, which shall govern
Privileged Information, from and after the Distribution Date, each of Quanex and
the Surviving Entity shall hold, and shall use reasonable best efforts to cause
its Affiliates and Representatives to hold, in strict confidence all Information
concerning the other party’s Group obtained by it prior to the Distribution Date
or furnished to it by such other party’s Group pursuant to this Agreement or the
other Transaction Agreements and shall not release or disclose such Information
to any other Person, except its Affiliates and Representatives, who shall be
advised of the provisions of this Section 6.5, and each party shall be
responsible for a breach by any of its Affiliates or Representatives; provided,
however, that any member of the Quanex Group or the Spinco Group may disclose
such Information to the extent that (a) disclosure is compelled by judicial or
administrative process or, based on advice of such Person’s counsel, by other
requirements of law, so long as the other party is provided with reasonable
prior notice of, and a reasonable opportunity to challenge, any such disclosure,
or (b) such party can show that such Information was (i) in the public domain
through no fault of such Person or (ii) lawfully acquired by such Person from
another source after the time that it was furnished to such Person by the other
party’s Group, and not acquired from such source subject to any confidentiality
obligation on the part of such source known to the acquiror. Notwithstanding the
foregoing, each of Quanex and the Surviving Entity shall be deemed to have
satisfied its obligations under this Section 6.5 with respect to any Information
(other than Privileged Information) if it exercises the same care with regard to
such Information as it takes to preserve confidentiality for its own similar
Information, provided that such care is at least a reasonable degree of care.
Section 6.6 Cooperation with Respect to Government Reports and Filings. Quanex,
on behalf of itself and each member of the Quanex Group, agrees to provide any
member of the Spinco Group, and the Surviving Entity, on behalf of itself and
each member of the Spinco Group, agrees to provide any member of the Quanex
Group, with such cooperation and Information as may be reasonably requested by
the other in connection with the preparation or filing of any government report
or other government filing contemplated by this Agreement or in conducting any
other government proceeding relating to the business of the Quanex Group or the
Spinco Group, Assets or Liabilities of either Group or relating to or in
connection with the relationship between the Groups prior to, on or after the
Distribution Date. Each party shall promptly forward copies of appropriate
notices, forms and other communications received from or sent to any government
authority which relate to the Quanex Group, in the case of the Spinco Group, or
the Spinco Group, in the case of the Quanex Group. Each party shall make its
employees and facilities available during normal business hours and on
reasonable prior notice to provide explanation of any documents or Information
provided hereunder.

 

24



--------------------------------------------------------------------------------



 




Section 6.7 Tax Matters Agreement. None of the provisions of this Article VI are
intended to supersede any provision in the Tax Matters Agreement with respect to
matters related to Taxes.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.1 No Representations or Warranties. Except as expressly set forth in
this Agreement or any other Transaction Agreement, the Surviving Entity and
Quanex understand and agree that no member of the Quanex Group is representing
or warranting to the Surviving Entity or any member of the Spinco Group in any
way as to the Spinco Assets, the Spinco Business or the Spinco Liabilities.
Except as expressly set forth in this Agreement or any other Transaction
Agreement, Quanex and the Surviving Entity understand and agree that no member
of the Spinco Group is representing or warranting to Quanex or any member of the
Quanex Group in any way as to the Quanex Assets, the Quanex Business or the
Quanex Liabilities.
Section 7.2 Operations, No Liabilities. The Surviving Entity hereby represents
and warrants to Quanex that, as of the Distribution Date, none of Quanex Bar,
Inc., Quanex Steel Inc., Quanex Solutions, Inc., Quanex Health Management
Company, Inc., Quanex Nine, Inc., Quanex Ten, Inc., Quanex Eleven, Inc., and
Quanex Twelve, Inc., has engaged in any business activities nor will have any
material Liabilities.
Section 7.3 Solvency. Spinco hereby represents and warrants to Quanex that each
of Spinco and the Spinco Subsidiaries will be Solvent as of the Distribution
Date and immediately after the consummation of the Merger Agreement.
Section 7.4 Organization, Good Standing, Authorization.
(a) Each of Spinco and Spinco Sub hereby represents and warrants to Quanex as
follows:
(i) Spinco is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all limited
liability company power required to consummate the transactions contemplated
hereby, and Spinco Sub is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware and has all corporate
power required to consummate the transactions contemplated hereby;

 

25



--------------------------------------------------------------------------------



 




(ii) The execution, delivery and performance by Spinco and Spinco Sub of this
Agreement and the consummation by Spinco and Spinco Sub of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Spinco and Spinco Sub. This Agreement constitutes, and each other
agreement or instrument executed and delivered or to be executed and delivered
by Spinco and Spinco Sub pursuant to this Agreement will, upon such execution
and delivery, constitute a legal, valid and binding obligation of Spinco and
Spinco Sub, enforceable against Spinco and Spinco Sub in accordance with its
terms, subject to the effects of bankruptcy or insolvency.
(b) Quanex hereby represents and warrants to Spinco and Spinco Sub as follows:
(i) Quanex is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all corporate power
required to consummate the transactions contemplated hereby;
(ii) The execution, delivery and performance by Quanex of this Agreement and the
consummation by Quanex of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Quanex. This
Agreement constitutes, and each other agreement or instrument executed and
delivered or to be executed and delivered by Quanex pursuant to this Agreement
will, upon such execution and delivery, constitute a legal, valid and binding
obligation of Quanex, enforceable against Quanex in accordance with its terms,
subject to the effects of bankruptcy or insolvency.
Section 7.5 Financial Statements. Spinco hereby represents and warrants to
Quanex as follows:
(a) The unaudited consolidating balance sheet and the unaudited corporate
balance sheet contained Schedule 7.5 (the “Supplemental Financial Statements”)
is complete and accurate and the Financial Statements were prepared in the
ordinary course and on a basis and in a manner consistent with past practice.
(b) As of October 31, 2007 the Supplemental Financial Statements fairly present
the financial position of the Quanex Business, the Spinco Business and the
corporate level assets and liabilities of the Quanex.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 Conditions to the Distribution. The following are conditions to
consummate any part of the Distribution:
(a) All material consents, approvals and authorizations of any Governmental
Entity legally required for the making of the Distribution and the consummation
of the other transactions contemplated by this Agreement and the other
Transaction Agreements shall have been obtained and be in effect in all material
respects at the Distribution Date;

 

26



--------------------------------------------------------------------------------



 




(b) No court of competent jurisdiction or other Governmental Entity shall have
issued any decree, judgment, injunction, writ, rule or other order that is in
effect restraining, enjoining, prohibiting or otherwise imposing any material
restrictions or limitations on the Distribution;
(c) The Form 10 Registration Statement shall have become declared effective in
accordance with the Securities Act and shall not be the subject of any stop
order or proceedings seeking a stop order and all necessary permits and
authorizations under state securities or “blue sky” laws, the Securities Act and
the Exchange Act relating to the issuance of units of Spinco Interests to be
issued in connection with the Distribution shall have been obtained and shall be
in effect;
(d) The Spinco Sub Common Stock shall have been approved for listing on the
Exchange, subject to official notice of issuance;
(e) No action, proceeding or investigation by any Governmental Entity with
respect to the Distribution shall be pending that seeks to restrain, enjoin,
prohibit or delay the making of the Distribution or to impose any material
restrictions or requirements thereon or on any of the parties with respect
thereto; and
(f) No action shall have been taken, and no statute, rule, regulation or
executive order shall have been enacted, entered, promulgated or enforced by any
Governmental Entity with respect to the Distribution that, individually or in
the aggregate, would (i) restrain, prohibit or delay the making of the
Distribution or (ii) impose any material restrictions or requirements thereon or
on any of the parties with respect thereto.
Section 8.2 Complete Agreement. This Agreement (including the Schedules attached
hereto), the other Transaction Agreements and other documents referred to herein
shall constitute the entire agreement between the parties hereto with respect to
the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter. In the case of any
conflict between the terms of this Agreement and the terms of any other
Transaction Agreement, the terms of such other Transaction Agreement shall be
applicable.
Section 8.3 Expenses. Except as otherwise set forth herein, whether or not the
Distribution or the other transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby (including costs and expenses
attributable to the separation of the Assets as contemplated herein) shall be
divided evenly between Quanex and Spinco.
Section 8.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to its
conflicts of laws principles.
Section 8.5 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
Business Day or if delivered by hand the following Business Day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five Business Days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

 

27



--------------------------------------------------------------------------------



 




If to Quanex or any member of the Quanex Group prior to the Distribution Date,
to:
Quanex Corporation
1900 West Loop South, Suite 1500
Houston, Texas 77027
Attention: General Counsel
Facsimile: (713) 626-7549
and
Gerdau S.A.
Avenida Farrapos, 1811
Porto Alegre, RS 90220-005
Brazil
Attention: Expedito Luz
Fax: 55-51-3323-2288
with a copy to:
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Michael W. Conlon
Facsimile: (713) 651-5246
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alan Klein
Facsimile: (212) 455-2502

 

28



--------------------------------------------------------------------------------



 



If to Quanex or any member of the Quanex Group following the Distribution Date,
to:
Gerdau S.A.
Avenida Farrapos, 1811
Porto Alegre, RS 90220-005
Brazil
Attention: Expedito Luz
Fax: 55-51-3323-2288
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alan Klein
Facsimile: (212) 455-2502
If to Spinco, Spinco Sub, or any member of the Spinco Group, to:
Quanex Building Products LLC
1900 West Loop South, Suite 1500
Houston, Texas 77027
Attention: President
Facsimile: (713) 626-7549
with a copy (which shall not constitute effective notice) to:
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Michael W. Conlon
Facsimile: (713) 651-5246
or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section.
Section 8.6 Amendment and Modification. This Agreement may be amended, modified
or supplemented only by a written agreement signed by all of the parties hereto.
Section 8.7 Successors and Assigns; No Third-Party Beneficiaries. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their successors and permitted assigns, but neither
this Agreement nor any of the rights, interests and obligations hereunder shall
be assigned by any party hereto without the prior written consent of the other
party. Except for the provisions of Sections 4.2 and 4.3 relating to
indemnities, which are also for the benefit of the Indemnitees, this Agreement
is solely for the benefit of Quanex and Spinco and their respective
Subsidiaries, Affiliates, successors and assigns, and is not intended to confer
upon any other Persons any rights or remedies hereunder.

 

29



--------------------------------------------------------------------------------



 




Section 8.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
Section 8.9 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties hereto and shall not in any way affect the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.
Section 8.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.
Section 8.11 References; Construction. References to any “Article,” “Exhibit,”
“Schedule” or “Section,” without more, are to Articles, Exhibits, Schedules and
Sections to or of this Agreement.
Section 8.12 Termination. Notwithstanding any provision hereof, this Agreement
may be terminated and the Distribution abandoned at any time prior to the
Distribution Date by and in the sole discretion of the Board of Directors of
Quanex. In the event of such termination, neither Quanex, Spinco nor Spinco Sub
shall have any Liability by reason of this Agreement, except as provided in any
other Transaction Agreement.
Section 8.13 Consent to Jurisdiction and Service of Process. Each of the parties
to this Agreement hereby irrevocably and unconditionally agrees to be subject
to, and hereby consents and submits to, the jurisdiction of the courts of the
State of Texas and of the federal courts sitting in the Southern District of
Texas.
Section 8.14 Waivers. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.
Section 8.15 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

 

30



--------------------------------------------------------------------------------



 



Section 8.16 Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any litigation, claim,
action, suit, arbitration, inquiry, proceeding, investigation or counterclaim
(whether based in contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof.
Section 8.17 Use of Name. Following the Distribution Date, certain of the Quanex
Assets or Quanex Business may bear, contain or use “Quanex” marks, including
signage, yellow pages, stationery and websites. Quanex will as soon as
reasonably practicable, but in any event within 90 days following the
Distribution Date, take such action to remove and/or replace such references and
such removal or replacement shall not denigrate the “Quanex” mark.

 

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            Quanex Corporation
      By:   /s/ Thomas M. Walker         Thomas M. Walker       Senior Vice
President — Finance and
Chief Financial Officer        Quanex Building Products LLC
      By:   /s/ Kevin P. Delaney         Kevin P. Delaney       Senior Vice
President — General Counsel
and Secretary        Quanex Building Products Corporation
      By:   /s/ Kevin P. Delaney         Kevin P. Delaney       Senior Vice
President — General Counsel
and Secretary     

 

32